DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
Applicant’s arguments, filed 08/23/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 08/23/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a video encoding/decoding method and apparatus that determines whether or not to apply a combined prediction mode to a current block and obtaining a third prediction block based on a  first a second prediction block based on a weight sum of the first and second prediction block 
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
obtaining a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block 
wherein when the combined prediction mode is applied to the current block, triangular partitioning is disabled for the current block.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Park (US 20180288410 A1) teaches a method and apparatus for performing combination prediction by obtaining a weight for intra prediction and inter prediction by taking into account at least one of a distance between a reference picture and a current picture, a size of a current block, and characteristics of the inter prediction and intra prediction but is silent on wherein when the combined prediction mode is applied to the current block, triangular partitioning is disabled for the current block.

Lee (US 20180359470 A1) teaches generating prediction samples of the current block by using a prediction candidate selected from the determined merge candidate list but is silent on obtaining a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block wherein when the combined prediction mode is applied to the current block, triangular partitioning is disabled for the current block.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486